UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1036


KATHERINE B. ROBINSON,

                    Plaintiff - Appellant,

             and

DANA B. WILLIAMS,

                    Plaintiff,

             v.

DEPARTMENT OF JUSTICE DRUG ENFORCEMENT ADMINISTRATION,
(DOJ/DEA); VIRGINIA EMPLOYMENT COMMISSION,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:16-cv-03850-DKC)


Submitted: April 20, 2017                                      Decided: April 25, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine B. Robinson, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Katherine B. Robinson appeals the district court’s order dismissing on res judicata

grounds her civil complaint against the Department of Justice Drug Enforcement

Administration and the Virginia Employment Commission, and the district court’s order

issuing a pre-filing injunction against Robinson for her repeated filing of similar

complaints against these Defendants. On appeal, we confine our review to the issues

raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Robinson’s opening and

supplemental informal briefs do not challenge the basis for the district court’s dispositive

rulings, Robinson has forfeited appellate review of the district court’s orders.        See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004); see also Edwards v.

City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (failure to raise issue in opening

brief constitutes abandonment of that issue). Accordingly, we affirm the district court’s

orders. See Robinson v. DOJ/DEA, No. 8:16-cv-03850-DKC (D. Md. Dec. 22, 2016 &

Jan. 3, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.




                                                                               AFFIRMED




                                             3